Case 2:15-cr-00168-I\/|RH Document 773-1 Filed 10/11/18 Page 1 of 1

UNITED STATES COURT OF APPEALS F()R THE THIRD CIRCUIT

No.18-1014

IN RE: FREDERICK H. BANKS,
Petitioner

 

On a Petition for Writ of Mandamus from the
United States District Court for the Western District ofl)cnnsylvania

(Relat'ed to W.D. Pa. Crim. No. 2-15-cr-00168-001)

SUR PETITION FOR PANEL REHEARING

Present: l\/ICKEE, VANASKIE, and SCIRICA, Lu_it J_udg§

The petition for rehearing filed by the petitioner in the above-entitled case having
been submitted to the judges who participated in the decision of this Court, it is hereby
ORDERED that the petition for rehearing by the panel is granted The prior opinion and
judgment are vacated Further action on this petition for a Writ of mandamus is stayed
pending disposition of appeal No. 16-3794. The Clerk Will resubmit this petition for a
Writ of mandamus to a panel after the Court’s mandate has issued in No. 16-3794.

BY THE COURT,

s/ Thomas I. Vanaskie
Circuit Judge

 

Dated: September 24, 2018
CLW/cc: l\/lr. Frederick H. Banl<s
l\/Iichael L. lvory, Esq.

9#1/

 

 

